PER CURIAM.
Rule 2.la(4) (j), Florida Appellate Rules (31 F.S.A.), be and the same is hereby amended by striking all of subparagraph (j) of said rule and inserting in lieu thereof a new subparagraph (j) to read as follows, viz.:
“(j) The chief justice in the exercise of his authority under Section 2, Article V of the Constitution shall *726wherever possible make such assignment from courts whose dockets are nearest current in order that there be the least delay in the adjudicating of pending cases. Assignments to the Supreme Court shall be effective when endorsed by the chief justice and three other justices.”
This amendment shall become effective July 1, 1962.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.
TERRELL and THOMAS, JJ., dissent.